Birdsong, Presiding Judge.
The Supreme Court of Georgia reversed the holding of this court in Lipham v. Federated Dept. Stores, 208 Ga. App. 385 (430 SE2d 590), which case affirmed the judgment of the trial court granting summary judgment to appellee Federated Department Stores, Inc., and concluded that the grant of summary judgment was improper, as to whether Rich’s employee Heal acted with ordinary care was a question for jury resolution. Therefore, this must be reversed and remanded for compliance with the holding of the Supreme Court.

Judgment reversed and remanded with direction.


Pope, C. J., McMurray, P. J., Beasley, P. J., Cooper, Andrews, Johnson, Blackburn and Smith, JJ., concur.